DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 386(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I. 	35 U.S.C. 112(f): controlling law and USPTO guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II. 	The functional limitations associated with the control unit of claims 1-8 do NOT invoke interpretation under 35 U.S.C. 112(f)
Claims 1-8 recite the functional limitations, “control unit [configured to perform the functions of claims 1-8].” These limitations satisfy prongs A and B above because they recite the generic placeholder/nonce term, unit, followed by associated functions. However, these limitations fail to satisfy prong C because the specification and drawings provide a description and illustration of the control unit sufficient to inform one of ordinary skill in the art that it denotes structure.
Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.
After reviewing the specification and the drawings, the Examiner submits that the associated description and illustration of the control unit are sufficient to affirm the presumption that the functional claim limitations associated with it are not to be treated in accordance with 35 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Pursuant to MPEP 2106, “[t]here are two criteria for determining subject matter eligibility and both must be satisfied. The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP 2106 I. continues, “[n]on-limiting examples of claims that are not directed to one of the statutory categories:
…
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72
….” 
As claim 10 is directed to a program (as in computer program) per se, its scope encompasses a non-statutory category of invention. Therefore, it is ineligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 3 recites that the control unit “determines the captured value to transition to the adjustment screen.” The Examiner submits that this quoted limitation is unclear as drafted. After reviewing the specification, the Examiner has been unable to identify passages in the specification that clarify this limitation. The specification discloses that the determination of the captured value occurs before transition to the adjustment screen and that the determination of the captured value along with user selection of the transition to the adjustment screen causes transition to the adjustment screen. However, as drafted, the language of claim 3 does not lead the Examiner to an understanding of which of these two process flows occurs, if either. For the purpose of prior art rejection the Examiner will interpret this limitation to mean “determines the captured value before transition to the adjustment screen.” Claim 7 is rejected as indefinite because it depends on claim 3 and fails to remedy its indefiniteness.








Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suekane et al. (US # 7,525,697) in view of Aoki et al. (US 2018/0262733).
	As to claim 1, Suekane et al. teaches an imaging device (e.g., digital camera of Fig. 10) comprising 
a control unit (Fig. 10, CPU “120”) configured to (e.g., col. 3, lines 5-13): 
display a pre-capture screen for white balance data capture (WHITE BALANCE VALUE SETTING screen of Fig. 14; see, also, Fig. 17, step “S83”; col. 13, lines 25-31; and col. 15, lines 53-57; {Initiation of the one-touch white balance (WB) value setting function via the corresponding icon in Fig. 14 allows a user to set a one-touch WB value, which is detected/captured in step “83” of Fig. 17. Therefore, the screen of Fig. 14 can be construed as a pre-capture screen.}); 
display a confirmation screen (SETTING OF ONE-TOUCH WB VALUE screen of Fig. 18; col. 15, lines 53-64; {Using the histograms on the screen of Fig. 18, a user can view the distribution of colors and decide whether to press the SET[Wingdings font/0xE0]OK key “115c.”}) subsequent to the pre-capture screen (col. 15, lines 53-57); and 
perform display control of transitioning to an adjustment screen (WHITE BALANCE CORRECTION screen of Fig. 16) for adjustment of the captured value (Fig. 17, step “85”; col. 16, lines 6-11; note, also, col. 16, lines 14-17), according to a user's operation on the confirmation screen (Fig. 18, SET[Wingdings font/0xE0]OK key “115c”; col. 15, lines 65 – col. 16, line 11, “[i]f OK key is then pressed…”).
As illustrated in the flow of Fig. 17, Suekane et al., first, waits for the user to press the OK key (Fig. 17, step “S82”), then detects the WB value to be stored to one-touch WB value storage (Fig. 17, steps “S83” and “S84”). Thus, Suekane et al. fails to disclose the claim feature requiring that the confirmation screen display a captured value after capture. However, in the same field of endeavor, Aoki et al. discloses a digital camera (e.g., Fig. 1, digital camera “11”) that performs image capture based on a set color temperature (e.g., Fig. 9, step “S28”; [0104]). Specifically, a user designates a specific region within an image (Fig. 15, designation region “79”; Fig. 9, step “S22”), and a color temperature acquisition unit (Fig. 1, unit “71”) acquires the color temperature of the region (Fig. 9, step “S22”). Then, the color temperature is displayed on a display of the digital camera (Fig. 15; [0089]). The acquired color temperature may be shifted in accordance with a target value (e.g., Fig. 9, step “S27”), and an image is captured corresponding to the final color temperature (Fig. 9, step “S28”). 

As to claim 2, Suekane et al., as modified by Aoki et al., teaches the imaging device according to claim 1, wherein 
the control unit 
displays an image promoting an operation for transition to the adjustment screen, on the confirmation screen (see Suekane et al., Fig. 18, image associated with the SET[Wingdings font/0xE0]OK key “115c”).
As to claim 3, Suekane et al., as modified by Aoki et al., teaches the imaging device according to claim 1, wherein 
the control unit 
determines the captured valuebefore transition to the adjustment screen (see Suekane et al., Fig. 17, step “83” occurring before step “85”). 
	As to claim 8, Suekane et al., as modified by Aoki et al., teaches the imaging device according to claim 1. The claim differs from Suekane et al., as modified by Aoki et al., in that it 
	Suekane et al. discloses that a user may finely correct the one-touch WB value according to an operation on the adjustment screen (e.g., Fig. 16; Fig. 17, step “S85”), but does not disclose that the finely-corrected one-touch WB value may be stored. However, in an alternate embodiment, Suekane et al. discloses a custom WB value setting mode in which a user may store a custom WB value to memory (Fig. 4; col. 7, lines 19-27). In light of the teaching of this alternate embodiment of Suekane et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow a user to store a finely-corrected one-touch WB value because this would increase the versatility of Suekane’s camera by allowing users to store desired white balance values even if not specifically determined in the custom mode. 
	Claim 9 is a method claim recites steps substantially similar to the control unit functions of claim 1. Therefore, claim 9 is rejected as detailed above in claim 1.
	As Suekane et al. discloses a computer program to the accomplish the reference’s functions (col. 17, lines 20-36), the Examiner submits that this disclosure along with Suekane’s combination with Aoki et al. detailed above in claim 1 satisfy the limitations of claim 10.





7 is rejected under 35 U.S.C. 103 as being unpatentable over Suekane et al. (US # 7,525,697) in view of Aoki et al. (US 2018/0262733) and further in view of Hamamura (US 2008/0062274).
As to claim 7, Suekane et al., as modified by Hamamura, teaches the imaging device according to claim 3, wherein the control unit deletes an adjustment value and registers the determined captured value, when a cancel operation is performed on the adjustment screen. 
In the same field of endeavor, Hamamura discloses a digital camera (Fig. 2) for performing a white balance operation (e.g., [0002]). Specifically, using a first screen of a display interface on the camera (Fig. 6), a user can select a specific white balance mode (Fig. 6, any of modes “WB5-WB13”). The camera then displays a white balance value associated with this mode on the first screen (Fig. 6, dot on adjustment quantity indication area “WB22”). A user may then finely correct this value on a second screen of the interface (Figs. 8 and 9; [0082]). Additionally, on the second screen, a user may operate a button (Fig. 8, MENU “WB24”) that cancels fine adjustments made to the white balance value ([0088]). The user is then reverted to the first screen ([0089]) where the initial white balance value is used to correct an image after selecting a decision key ([0064]). In light of the teaching of Hamamura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide the cancellation button of Hamamura on the white balance correction screen of Suekane et al. because this would allow a user to undo any unwanted fine adjustment, thereby ensuring that a proper one-touch white balance value is applied to an image.
Note, also, that the determined captured value (i.e. one-touch white balance value) is always stored, even in a case when the cancel operation of fine adjustment is selected.  
s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suekane et al. (US # 7,525,697) in view of Aoki et al. (US 2018/0262733) and further in view of Li et al. (US # 9,912,927).
As to claim 4, Suekane et al., as modified by Aoki et al., teaches the imaging device according to claim 1, wherein the control unit displays a setting screen (see Suekane et al., screen Fig. 14; {Note that the screen of Fig. 14 is interpreted as the claimed setting screen only for claim 4.) for setting of white balance data in a selected registration destination (see Suekane et al., Fig. 14, one-touch icon; Fig. 10, one-touch WB value storage “108”), and performs display control of transitioning to the pre-capture screen according to operation on the setting screen (see Suekane et al., Fig. 14, one-touch icon; {Note that the one-touch icon does not result in a direct transition to the white balance correction screen, but it is necessary to eventually transition there.}). 
The claim differs from Suekane et al., as modified by Aoki et al., in that it requires that the control unit display a pre-capture screen for white balance data capture. In the same field of endeavor, Li et al. discloses a white balancing measurement mode for a photographing apparatus (Fig. 5), where a user selects the mode on a setting screen (e.g., Fig. 4), similar to screen of Suekane’s Fig. 14, then a pre-capture screen is displayed where a user is directed to point the camera at white paper (Fig. 5). In light of the teaching of Li et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to display the screen of Li’s Fig. 5 after Suekane’s screen of Fig. 14 and before Suekane’s screen of Fig. 18 because this would assist a user who is not familiar with one-touch functionality to successfully use the feature. 
5, Suekane et al., as modified by Aoki et al. and Li et al., teaches the imaging device according to claim 4, wherein the control unit displays an operation button image for transition to the pre-capture screen on the setting screen (see Suekane et al., Fig. 14, one-touch button icon).
	As to claim 6, Suekane et al., as modified by Aoki et al. and Li et al., teaches the imaging device according to claim 4, wherein the control unit displays an image prompting an operation for transition to the adjustment screen, on the setting screen (see Suekane et al., Fig. 14, image of the one-touch button icon).

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Sakaguchi et al. (US 2003/0146984) discloses a digital camera that allows fine adjustment of a white balance value via a display interface. Sugimori (US # 7,417,671) discloses a digital camera that allows adjustment of white balance by adjusting color temperature or by adjusting a white balance value other than color temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/12/2022